  Case: 1:18-cv-08513 Document #: 140 Filed: 07/23/20 Page 1 of 55 PageID #:1602




               IN THE UNITED STATES DISTRICT COURT FOR THE
              NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

COREY BATCHELOR,                            )
                                            )       Case No. 18 CV 8513
                      Plaintiff,            )
                                            )       Honorable John Kness
              v.                            )
                                            )
CITY OF CHICAGO, et al.,                    )
                                            )
                      Defendants.           )

                         DEFENDANT STOUT’S ANSWER
                   TO PLAINTIFF’S THIRD AMENDED COMPLAINT

        Defendant, John Stout, (“Defendant Stout”), by and through his attorneys, HALE and

MONICO LLC, respectfully submits his answer to Plaintiff Corey Batchelor’s (“Plaintiff”) Third

Amended Complaint. In so answering, Defendant Stout states as follows:

                                          INTRODUCTION

       1.     In the wake of the brutal murder of a retired Chicago Police Department officer’s

wife, the individual Defendants – all Chicago Police Department officers – ignored their vow to

serve and protect all Chicago citizens and, instead, used physical violence and psychological

coercion to force Plaintiff Corey Batchelor into confessing to a crime he did not commit. The

individual Defendants used similar tactics and received similar results with respect to Mr.

Batchelor’s friend, Kevin Bailey. At the time, Mr. Batchelor was a mere nineteen years old, had

no criminal history and no chance of withstanding the abhorrent abuse inflicted upon him by the

individual Defendants. The individual Defendants’ physical violence took the form of punching,

kicking, choking and banging Mr. Batchelor’s head into a wall, while their psychological coercion

included sleep deprivation, isolation from family and access to counsel, an interrogation process

that lasted over twenty-four hours, death threats, and false promises of leniency. Notably, at no


                                                1
  Case: 1:18-cv-08513 Document #: 140 Filed: 07/23/20 Page 2 of 55 PageID #:1603




time did the individual Defendants have a single piece of physical evidence from the crime scene

tying Mr. Batchelor or Mr. Bailey to the murder, and, in fact, the physical evidence excluded them

as individuals who were at the scene.      The tactics and methods utilized by the individual

Defendants were part of Defendant City of Chicago’s longstanding policies and practices for the

Chicago Police Department, wherein police officers and detectives used violence and

psychological manipulation to falsely implicate innocent persons in crimes and cover up that

conduct through the use of false police reports and a “code of silence.” Due to Defendants’

conduct, Mr. Batchelor languished fifteen years in Illinois prison for a crime he did not commit.

Refusing to accept the fate Defendants chose for him, Mr. Batchelor continued to fight to prove

his innocence. Finally, in January 2018, in the wake of overwhelming evidence of Mr. Batchelor’s

innocence, the State dismissed all of the charges against Mr. Batchelor, and the Circuit Court of

Cook County, Illinois vacated his conviction. Mr. Batchelor files this Complaint seeking justice

for the wrongs Defendants inflicted upon him with impunity.

ANSWER:        Defendant Stout admits that Plaintiff was 19 years old when he was convicted of

crimes for which he spent approximately 15 years in Illinois prison, that the State dismissed

charges against Plaintiff, and that the Circuit Court of Cook County, Illinois vacated Plaintiff’s

conviction. Defendant Stout admits Plaintiff was convicted for murdering a Chicago Police

Department (“CPD”) officer’s wife, and that Plaintiff has filed a Complaint regarding Defendants’

alleged wrongdoing. Defendant Stout denies the remaining allegations contained in Paragraph 1.

                                        JURISDICTION

       2.      This action is brought pursuant to 42 U.S.C. § 1983 to redress the deprivation under

color of law of Mr. Batchelor’s rights as secured by the United States Constitution.

ANSWER:        Defendant Stout admits that this action is brought pursuant to 42 U.S.C. § 1983.


                                                2
  Case: 1:18-cv-08513 Document #: 140 Filed: 07/23/20 Page 3 of 55 PageID #:1604




Defendant Stout denies the remaining allegations contained in paragraph 2.

        3.       This Court has jurisdiction for Mr. Batchelor’s constitutional claims pursuant to 28

U.S.C. § 1331 and supplemental jurisdiction for his state law claims pursuant to 28 U.S.C. § 1367.

Venue is proper under 28 U.S.C. § 1391(b). The events giving rise to this Complaint occurred in

this judicial district.

ANSWER:          Defendant Stout admits that this Court has jurisdiction pursuant to 28 U.S.C. § 1331

and supplemental jurisdiction pursuant to 28 U.S.C. § 1367. Defendant Stout further admits venue

is proper under 28 U.S.C. § 1391(b). Defendant Stout denies the remaining allegations contained

in Paragraph 3.

                                              THE PARTIES

        4.       Plaintiff Corey Batchelor is a 49-year-old, African American resident of Chicago,

Illinois. At the time of his arrest, Mr. Batchelor was nineteen years old and lived with his family

in Chicago’s Washington Heights neighborhood.

ANSWER:          Defendant Stout admits that Corey Batchelor is an African American and at the

time of his arrest Plaintiff was nineteen years old. Defendant Stout lacks knowledge or information

sufficient to admit or deny the remaining allegations contained in paragraph 4.

        5.       Defendant City of Chicago is an Illinois municipal corporation and is and/or was

the employer of each of the individual Defendants described in paragraphs 6 through 16, below.

The City of Chicago is responsible for the policies and practices of the Chicago Police Department.

ANSWER:          Defendant Stout admits the allegations contained in Paragraph 5.

        6.       Defendant special representative for Robert Rice (hereinafter, “Defendant Rice” or

“Rice”), to be subsequently appointed by the Court, is named because, upon information and

belief, Robert Rice is deceased. At all times relevant to this Complaint, Robert Rice was a police


                                                  3
  Case: 1:18-cv-08513 Document #: 140 Filed: 07/23/20 Page 4 of 55 PageID #:1605




officer or was otherwise employed by the Chicago Police Department, acting under color of law

and within the scope of his employment in connection with the investigation of the murder at issue.

Mr. Batchelor brings suit against Defendant Rice in his individual capacity.

ANSWER:        Defendant Stout admits the allegations contained in Paragraph 6.

       7.      At all times relevant to this Complaint, Defendant Michael Bosco was a police

officer or was otherwise employed by the Chicago Police Department, acting under color of law

and within the scope of his employment in connection with the investigation of the murder at issue.

Mr. Batchelor brings suit against Defendant Bosco in his individual capacity.

ANSWER:        Defendant Stout admits the allegations contained in Paragraph 7.

       8.      Defendant special representative for Lawrence Nitsche (hereinafter, “Defendant

Nitsche” or “Nitsche”), to be subsequently appointed by the Court, is named because, upon

information and belief, Lawrence Nitsche is deceased. At all times relevant to this Complaint,

Lawrence Nitsche was a police officer or was otherwise employed by the Chicago Police

Department, acting under color of law and within the scope of his employment in connection with

the investigation of the murder at issue. Mr. Batchelor brings suit against Defendant Nitsche in

his individual capacity.

ANSWER:        Defendant Stout admits the allegations contained in Paragraph 8.

       9.      At all times relevant to this Complaint, Defendant Thomas Keough was a police

officer or was otherwise employed by the Chicago Police Department, acting under color of law

and within the scope of his employment in connection with the investigation of the murder at issue.

Mr. Batchelor brings suit against Defendant Keough in his individual capacity.

ANSWER:        Defendant Stout admits the allegations contained in Paragraph 9.

       10.     At all times relevant to this Complaint, Defendant Daniel McWeeny was a police


                                                4
  Case: 1:18-cv-08513 Document #: 140 Filed: 07/23/20 Page 5 of 55 PageID #:1606




officer or was otherwise employed by the Chicago Police Department, acting under color of law

and within the scope of his employment in connection with the investigation of the murder at issue.

Mr. Batchelor brings suit against Defendant McWeeny in his individual capacity.

ANSWER:        Defendant Stout admits the allegations contained in Paragraph 10.

       11.     At all times relevant to this Complaint, Defendant Gerald McGovern was a police

officer or was otherwise employed by the Chicago Police Department, acting under color of law

and within the scope of his employment in connection with the investigation of the murder at issue.

Among other things, according to a June 7, 1989 General Progress Report related to Ms. Woods’

murder and bearing Defendant McGovern’s name as a reporting officer, Defendant McGovern

interviewed Mr. Batchelor and Mr. Bailey on or about that date. Mr. Batchelor brings suit against

Defendant McGovern in his individual capacity.

ANSWER:        Defendant Stout admits that Gerald McGovern was employed by the Chicago

Police Department acting within the scope of his employment in connection with the investigation

of the murder at issue. Defendant Stout further admits that the General Progress Report dated June

7, 1989 bears Defendant McGovern’s name as a reporting officer and that the report indicates that

Defendant McGovern spoke with Mr. Batchelor and Mr. Bailey on or about that date. Defendant

Stout admits that Defendant McGovern is being sued in his individual capacity. Defendant Stout

denies all remaining allegations contained in paragraph 11.

       12.     At all times relevant to this Complaint, Defendant James McCardle was a police

officer or was otherwise employed by the Chicago Police Department, acting under color of law

and within the scope of his employment in connection with the investigation of the murder at issue.

Mr. Batchelor brings suit against Defendant McCardle in his individual capacity.

ANSWER:        Defendant Stout admits the allegations contained in Paragraph 12.


                                                5
  Case: 1:18-cv-08513 Document #: 140 Filed: 07/23/20 Page 6 of 55 PageID #:1607




       13.     At all times relevant to this Complaint, Defendant Robert Tovar was a police officer

or was otherwise employed by the Chicago Police Department, acting under color of law and

within the scope of his employment in connection with the investigation of the murder at issue.

Mr. Batchelor brings suit against Defendant Tovar in his individual capacity.

ANSWER:        Defendant Stout admits the allegations contained in Paragraph 13.

       14.     At all times relevant to this Complaint, Defendant George Winistorfer was a police

officer or was otherwise employed by the Chicago Police Department, acting under color of law

and within the scope of his employment in connection with the investigation of the murder at issue.

Mr. Batchelor brings suit against Defendant Winistorfer in his individual capacity.

ANSWER:        Defendant Stout admits the allegations contained in Paragraph 14.

       15.     At all times relevant to this Complaint, Defendant Robert Flood was a police officer

or was otherwise employed by the Chicago Police Department, acting under color of law and

within the scope of his employment in connection with the investigation of the murder at issue.

Mr. Batchelor brings suit against Defendant Flood in his individual capacity.

ANSWER:        Defendant Stout admits the allegations contained in Paragraph 15.

       16.     At all times relevant to this Complaint, Defendant John Stout was a police officer

or was otherwise employed by the Chicago Police Department, acting under color of law and

within the scope of his employment in connection with the investigation of the murder at issue.

Mr. Batchelor brings suit against Defendant Stout in his individual capacity.

ANSWER:        Defendant Stout admits the allegations contained in Paragraph 16.

       17.     Defendants as-yet-unknown law enforcement officers of the Chicago Police

Department were police officers or were otherwise employed by the Chicago Police Department,

acting under color of law and within the scope of their employment in connection with the


                                                6
  Case: 1:18-cv-08513 Document #: 140 Filed: 07/23/20 Page 7 of 55 PageID #:1608




investigation of the murder at issue. Mr. Batchelor brings suit against each officer described in

this paragraph in his individual capacity.

ANSWER:         Defendant Stout lacks knowledge or information sufficient to admit or deny the

remaining allegations contained in paragraph 17.

       18.      The officers described in paragraphs 6 through 17 of this Complaint are collectively

referred to as the “Defendant Officers.”

ANSWER:         Defendant Stout admits that Plaintiff has named the individuals in paragraphs 6-16

of this Complaint as the “Defendant Officers,” but deny the remaining allegations contained in

paragraph 18.

                                              FACTS
                                  The Crime and Initial Investigation

       19.      On June 1, 1989, Lula Mae Woods was the wife of retired Chicago Police

Department Officer Thomas Woods and lived at 9310 South Union Street, Chicago, Illinois.

ANSWER:         Defendant Stout admits the allegations contained in Paragraph 19.

       20.      Sometime before 2:15 p.m. on June 1, 1989, Ms. Woods withdrew money from a

First National Bank of Evergreen Park branch office located in Chicago, Illinois.

ANSWER:         Defendant Stout admits the allegations contained in Paragraph 20.

       21.      On June 1, 1989, at approximately 2:15 p.m., one of Ms. Woods’ neighbors

observed Ms. Woods lying on the floor of her open garage at her home on South Union Street with

blood on her clothing and called the police.

ANSWER:         Defendant Stout admits the allegations contained in Paragraph 21.

       22.      Shortly after the neighbor contacted the police, Chicago Police Department officers

arrived at Ms. Woods’ home and found her unconscious, lying on her back in a pool of blood. Ms.

Woods’ body lay on top of a Domino’s Pizza hat (the “Domino’s Hat”). Next to her body was a
                                                 7
  Case: 1:18-cv-08513 Document #: 140 Filed: 07/23/20 Page 8 of 55 PageID #:1609




black purse strap that appeared to have been cut and a white bloody towel.

ANSWER:       Defendant Stout admits that Chicago Police Department officers arrived at Ms.

Woods’ home and found her unconscious, lying on her back in a pool of blood. Defendant Stout

admits that Ms. Woods’ body was found she was on top of a Domino’s Pizza hat. Defendant Stout

admits that a black purse strap that appeared to have been cut was found next to Ms. Woods’ body.

Defendant Stout denies the remaining allegations contained in Paragraph 22.

       23.    It appeared to the officers that Ms. Woods had been stabbed and was dead. The

officers called for additional assistance.   Chicago Police Department detectives, including

Defendants Rice, Bosco and Nitsche, arrived on the scene and began to investigate Ms. Woods’

murder.

ANSWER:       Defendant Stout admits officers called for additional assistance and that Chicago

Police Department detectives Rice, Bosco and Nitsche went to the scene to investigate the murder

of Ms. Woods. Defendant Stout lacks knowledge or information sufficient to admit or deny the

remaining allegations contained in paragraph 23.

       24.    Subsequent investigation revealed that Ms. Woods had been stabbed multiple times

and had died from the wounds.

ANSWER:       Defendant Stout admits the allegations contained in Paragraph 24.

       25.    On or about June 1, 1989, the detectives and other police officers searched the area

around Ms. Woods’ home and found: (a) a black handbag belonging to Ms. Woods that contained

various items; (b) a First National Bank of Evergreen Park bank book and plastic cover belonging

to Ms. Woods; (c) First National Bank of Evergreen Park deposit slips also belonging to Ms.

Woods; and (d) a bloody, six-inch steak knife with a wooden handle.

ANSWER:       Defendant Stout admits that on or about June 1, 1989 after a search of the area the


                                               8
  Case: 1:18-cv-08513 Document #: 140 Filed: 07/23/20 Page 9 of 55 PageID #:1610




following items were found: a black handbag belonging to Ms. Woods; a First National Bank of

Evergreen Park bank book and plastic covering belonging to Ms. Woods; First National Bank of

Evergreen Park deposit slips also belonging to Ms. Woods; and a bloody, six-inch steak knife with

a wooden handle. Defendant Stout lacks knowledge or information sufficient to admit or deny the

remaining allegations contained in paragraph 25.

                                          The Forensic Evidence

       26.      Various suitable prints were recovered from the items found in the above-described

handbag recovered near the crime scene.

ANSWER:         Defendant Stout admits the allegations contained in paragraph 26.

       27.      A shaft of dark brown hair and a shaft of brown to dark brown hair were recovered

from the bloody towel.

ANSWER:         Defendant Stout admits the allegations contained in paragraph 27.

       28.      A fragment of brown to dark brown human hair was recovered from inside the

Domino’s Hat.

ANSWER:         Defendant Stout admits the allegations contained in paragraph 28.

       29.      At no time did any of the forensic evidence connect Mr. Batchelor or Mr. Bailey to

Ms. Woods’ murder. Neither Mr. Batchelor nor Mr. Bailey had anything to do with the crime.

Both are completely innocent.

ANSWER:         Defendant Stout denies the allegations contained in Paragraph 29.

                    The Defendant Officers Sought to Quickly Resolve the Murder

       30.      Because Ms. Woods was the wife of a retired Chicago Police Department officer,

the Defendant Officers set out to quickly find her killer or killers.

ANSWER:         Defendant Stout admits that Chicago Police Detectives set out to find Ms. Woods’


                                                  9
 Case: 1:18-cv-08513 Document #: 140 Filed: 07/23/20 Page 10 of 55 PageID #:1611




killer or killers. Defendant Stout denies the remaining allegations contained in paragraph 30.

       31.     The Defendant Officers chose to disregard physical and forensic evidence and,

instead, resorted to physical violence, psychological abuse and other egregious misconduct to

coerce false confessions out of Mr. Batchelor and Mr. Bailey.

ANSWER:        Defendant Stout denies the Defendant Officers engaged in misconduct. Defendant

Stout denies the remaining allegations contained in paragraph 31.

A Source Identifies Two Alternative Suspects

       32.     On June 2, 1989, Chicago Police Department detectives received information from

two separate sources that individuals known as “Rodney” and “Little Man” or “Little Boy” had

committed Ms. Woods’ murder.

ANSWER:        Defendant Stout admits that Chicago Police Department employees at some point

during the investigation became aware of individuals known as “Rodney” and “Little Man” or

“Little Boy.” Defendant Stout denies the remaining allegations contained in paragraph 32.

       33.     Defendants determined “Rodney” to be “Rodney Davis” and “Little Man” or “Little

Boy” to be Vernon Mapson.

ANSWER:        Defendant Stout admits the allegations contained in paragraph 33.

       34.     Working in conspiracy with the other Defendants, Defendant Stout prepared a

police report falsifying the results of polygraph examinations he conducted on Rodney Davis and

Vernon Mapson. Specifically, Defendant Stout reported that Davis’ and Mapson’s polygraph

examinations indicated “No Deception,” whereas in fact, the actual results revealed that Davis and

Mapson were being deceptive.

ANSWER:        Defendant Stout denies that he falsified police reports. Defendant Stout denies the

remaining allegations contained in paragraph 34.


                                                10
 Case: 1:18-cv-08513 Document #: 140 Filed: 07/23/20 Page 11 of 55 PageID #:1612




       35.     Neither Stout nor any other Defendant disclosed the polygraph results to the

prosecutor or defense prior to Mr. Batchelor’s conviction, but those results would have impeached

both the fabricated police reports and, more generally, the good faith of the investigation into Mr.

Batchelor.

ANSWER:        Defendant Stout denies the allegations contained in Paragraph 35.

       36.     In addition, and on information and belief, the City of Chicago’s policy and custom

of retaining polygraph test results separately from the case files regarding homicide investigations,

as well as its policy and custom of not producing polygraph results as part of criminal pre-trial

discovery, worked to ensure that Mr. Batchelor did not have access to this important evidence.

ANSWER:        Defendant Stout denies the allegations contained in paragraph 36.

Various Sources Pointed to Another Alternate Suspect, Larry Johnson, As Ms. Woods’ Killer

       37.     Defendants set their sights on Mr. Batchelor as a suspect in Ms. Woods’ murder as

a result of uncorroborated statements made by a person named Larry D. Johnson.

ANSWER:        Defendant Stout denies the allegations contained in paragraph 37.

       38.     At the time Johnson pointed the finger at Mr. Batchelor, there had been numerous

reports that Johnson was involved in the murder, which reports were known to various Defendant

Officers, including Defendants Bosco and Keough.

ANSWER:        Defendant Stout admits that reports had been received that Johnson might be

involved in the murder. Defendant Stout denies the remaining allegations contained in Paragraph

38.

       39.     At the time the Defendant Officers set their sights on Mr. Batchelor, he was

inexperienced with the criminal justice system or the policies and practices implemented by

Defendant City of Chicago and utilized by the Chicago Police Department to coerce false


                                                 11
 Case: 1:18-cv-08513 Document #: 140 Filed: 07/23/20 Page 12 of 55 PageID #:1613




confessions.

ANSWER:        Defendant Stout lacks knowledge or information in which to admit or deny the

allegation that Batchelor was “inexperienced with the criminal justice system. Defendant Stout

denies that the Defendant Officers coerced false confessions and further deny that there was a

policy or practice of coercing false confessions. Defendant Stout denies the remaining allegations

contained in Paragraph 39.

       40.     On information and belief, Johnson was an alcoholic, drug addict and known liar.

ANSWER:        Defendant Stout lacks knowledge or information in which to admit or deny the

allegations contained in paragraph 40.

       41.     Based on the information Defendants Bosco and Keough – among other Defendant

Officers – claimed to have learned from Johnson, they decided to pin the murder on Mr. Batchelor.

ANSWER:        Defendant Stout denies the allegations contained in paragraph 41.

       42.     In connection with the Defendants’ efforts to point the finger at Mr. Batchelor and

away from alternate suspects, Defendant Tovar prepared a false police report indicating that Mr.

Johnson showed no deception on his polygraph, when that was not true.

ANSWER:        Defendant Stout denies the allegations in paragraph 42.

       43.     Neither Defendant Stout nor any other Defendant disclosed the polygraph results

to the prosecutor or defense prior to Mr. Batchelor’s conviction, but those results would have

impeached both the fabricated police reports and, more generally, the good faith of the

investigation into Mr. Batchelor.

ANSWER:        Defendant Stout denies the allegations contained in Paragraph 43.

       44.     In addition, on information and belief, the City of Chicago’s policy and custom of

retaining polygraph test results separately from the case files regarding homicide investigations,


                                               12
 Case: 1:18-cv-08513 Document #: 140 Filed: 07/23/20 Page 13 of 55 PageID #:1614




as well as its policy and custom of not producing polygraph results as part of criminal pre-trial

discovery, ensured that Mr. Batchelor did not have access to this important evidence.

ANSWER:         Defendant Stout denies the allegations contained in paragraph 44.

         45.    Despite having no probable cause, on or about June 6, 1989, during the early

afternoon, Defendants Bosco and Keough – among other Defendant Officers and Chicago Police

Department officers – took Mr. Batchelor into custody near his home in Chicago, Illinois, and

transported him to the Chicago Police Department’s Area Two Violent Crimes Detective Division

(“Area Two”).

ANSWER:         Defendant Stout admits that on June 6, 1989 Plaintiff was transported to the

Chicago Police Department’s Area Two Violet Crimes Detective Division. Defendant Stout denies

the remaining allegations contained in Paragraph 45.

                             Mr. Batchelor’s Custodial Interrogation

         46.    At Area Two, Mr. Batchelor was placed in an interrogation room with no clocks or

outdoor-facing windows and was subjected to an interrogation process at that location and another

location within the Chicago Police Department that lasted over twenty-four hours.

ANSWER:         Defendant Stout admits that Plaintiff was at Area Two and the Polygraph Unit at

some point during the course of the investigation. Defendant Stout admits that Plaintiff was in a

room with no clocks or outdoor-facing windows. Defendant Stout denies the remaining allegations

contained in paragraph 46.

         47.    At all times during the interrogation, Mr. Batchelor was in custody and not free to

leave.

ANSWER:         Defendant Stout denies the allegations contained in paragraph 47.

         48.    Throughout much of Mr. Batchelor’s unduly protracted interrogation, Mr.


                                                13
 Case: 1:18-cv-08513 Document #: 140 Filed: 07/23/20 Page 14 of 55 PageID #:1615




Batchelor repeatedly told the interrogating Defendant Officers – including Defendants Rice,

Bosco, Nitsche, Keough, McWeeny, McGovern and Tovar – that he was innocent and did not

know any details about Ms. Woods’ murder, which was true.

ANSWER:        Defendant Stout admits that initially Plaintiff denied involvement in the murder of

Ms. Woods. Defendant Stout denies the remaining allegations contained in paragraph 48.

The Coercive Tactics

       49.     Unable to elicit a confession from Mr. Batchelor through the use of legitimate law

enforcement techniques, the Defendant Officers – including Defendants Rice, Bosco, Nitsche,

Keough, McWeeny, McGovern, and Tovar– resorted to the use of physically and psychologically

coercive tactics consistent with the policies and practices approved by Defendant City of Chicago.

ANSWER:        Defendant Stout denies the allegations contained in paragraph 49.

       50.     Among the physically and psychologically coercive tactics employed by the

Defendants Officers – including Defendants Rice, Bosco, Nitsche, Keough, McWeeny,

McGovern, and Tovar – were the following:

               •       Physical violence, including choking, punching and kicking Mr. Batchelor,
                       and banging his head against the wall of the interrogation room;

               •       Sleep deprivation, including deliberate actions to make sure that Mr.
                       Batchelor could not fall asleep, such as banging on the interrogation room
                       table;

               •       The use of a so-called “good cop” – namely, Defendant Nitsche – who
                       pretended to befriend Mr. Batchelor and offered to help stop the physical
                       violence by encouraging Mr. Batchelor to tell the “bad cops” what they
                       wanted to hear – knowing that Mr. Batchelor could not truthfully provide
                       that information; and

               •       Psychological coercion, including –

                              o      yelling at Mr. Batchelor;

                              o      repeatedly calling Mr. Batchelor a liar and falsely claiming

                                               14
 Case: 1:18-cv-08513 Document #: 140 Filed: 07/23/20 Page 15 of 55 PageID #:1616




                                     they had proof he was lying;

                              o      threatening that if Mr. Batchelor did not tell the truth they
                                     would kill him, or he would wish he was dead; o isolating
                                     Mr. Batchelor from his family;

                              o      subjecting Mr. Batchelor to a staged polygraph examination,
                                     knowing that Defendant Tovar – the person conducting the
                                     exam – would inform Mr. Batchelor that he had “failed” the
                                     exam;

                              o      falsely representing the “results” of various polygraph
                                     examinations to manipulate Mr. Batchelor and break down
                                     his will to resist the Defendant Officers’ pressure to get him
                                     to confess to a crime the Defendant Officers knew he did not
                                     commit; o repeatedly feeding Mr. Batchelor details of the
                                     murder ; and

                              o      falsely promising leniency to Mr. Batchelor if he told the
                                     Defendant Officers what they wanted to hear – namely, that
                                     he and Kevin Bailey were involved in the murder at issue.


ANSWER:        Defendant Stout denies the allegations contained in paragraph 50 including a denial

of all subparagraphs.

       51.     In contrast to the Defendant Officers, who engaged in the above-described coercive

interrogation techniques with impunity and pursuant to the policies and practices of Defendant

City of Chicago, Mr. Batchelor was a vulnerable and frightened teenager, who was inexperienced

with any criminal justice system, let alone the corrupt one put in place by Defendant City of

Chicago.

ANSWER:        Defendant Stout denies the allegations contained in paragraph 51.

       52.     The Defendant Officers’ outrageous behavior terrified Mr. Batchelor, as it became

increasingly clear to him during the interrogation that the Defendant Officers were not interested

in the truth. The Defendant Officers convinced Mr. Batchelor that his failure to provide the

information they wanted to hear would result in extreme physical harm or death.

                                               15
 Case: 1:18-cv-08513 Document #: 140 Filed: 07/23/20 Page 16 of 55 PageID #:1617




ANSWER:        Defendant Stout denies the threat of extreme physical harm or death. Defendant

Stout denies the remaining allegations contained in Paragraph 52.

       53.     Knowing Mr. Batchelor’s vulnerabilities, the Defendant Officers preyed on him –

their own experiences, and the experiences of their colleagues, having taught them that their

coercive tactics would result in a false confession.

ANSWER:        Defendant Stout denies the allegations contained in Paragraph 53.

The Polygraph Examination

       54.     As alleged above, as part of the Defendant Officers’ coercive tactics, they subjected

Mr. Batchelor to a polygraph examination, knowing that its only purpose was to manipulate Mr.

Batchelor into providing a false confession.

ANSWER:        Defendant Stout admits that Plaintiff was given a polygraph examination.

Defendant Stout deny the remaining allegations contained in paragraph 54.

       55.     On or about June 6, 1989, during the late evening, and after Mr. Batchelor had

already been in custody for approximately eight hours and subjected to both physical violence and

psychological coercion, Defendants Winistorfer and Flood transported Mr. Batchelor to Chicago

Police Department Headquarters where Defendant Tovar subjected Mr. Batchelor to a lengthy,

staged polygraph examination.

ANSWER:        Defendant Stout admits that Winistorfer and Flood transported Plaintiff to Chicago

Police Department Headquarters where Tovar completed a polygraph examination of Plaintiff.

Defendant Stout denies the remaining allegations contained in paragraph 55.

       56.     As part of the Defendant Officers’ coercive interrogation tactics, Defendant Tovar

strapped Mr. Batchelor to the polygraph machine for more than two hours in order to manipulate

and scare Mr. Batchelor and further break down his will to resist.


                                                 16
 Case: 1:18-cv-08513 Document #: 140 Filed: 07/23/20 Page 17 of 55 PageID #:1618




ANSWER:        Defendant Stout admits that Defendant Tovar completed a polygraph examination

of Plaintiff. Defendant Stout denies they engaged in “coercive interrogation tactics.” Defendant

Stout denies the remaining allegations contained in paragraph 56.

       57.     Despite Defendants’ tactics, Mr. Batchelor’s polygraph examination revealed

truthfulness and no deception.

ANSWER:        Defendant Stout denies the allegations contained in Paragraph 57.

       58.     Defendants suppressed and did not disclose the actual readout and results of Mr.

Batchelor’s polygraph examination until this civil litigation.

ANSWER:        Defendant Stout denies the allegations contained in Paragraph 58.

       59.     Instead, Defendants Tovar, Winistorfer and Flood conspired to fabricate, and

fabricated, police reports related to the sham polygraph examination. Defendant Tovar falsely

reported that Mr. Batchelor failed the polygraph examination while knowing that this

representation was false.

ANSWER:        Defendant Stout denies the allegations contained in paragraph 59.

       60.     On or about June 7, 1989, in or around the early morning, Mr. Batchelor was

transported back to the Area Two interrogation room where various Defendant Officers –

including, Defendants Rice, Bosco, Nitsche, McWeeny and McGovern – continued their coercive

tactics – which at this point included utilization of the results of the sham polygraph examination

– to get Mr. Batchelor to confess to a crime he did not commit.

ANSWER:        Defendant Stout admits that on June 7, 1989 Plaintiff was transported back to Area

Two for further questioning following his polygraph examination. Defendant Stout denies the

Defendant Officers participated in “coercive tactics.” Defendant Stout denies the remaining

allegations contained in paragraph 60.


                                                 17
 Case: 1:18-cv-08513 Document #: 140 Filed: 07/23/20 Page 18 of 55 PageID #:1619




       61.     At the time Mr. Batchelor returned to Area Two, he had been in custody overnight,

and for approximately twelve hours, and had not been allowed to sleep.

ANSWER:        Defendant Stout denies the allegations contained in paragraph 61.

                               Kevin Bailey’s Coerced Confession

       62.     On or about June 7, 1989, during the morning, Defendant Officers, including

Defendant McWeeny, took Mr. Bailey into custody and brought him to Area Two for questioning.

ANSWER:        Defendant Stout admits that on June 7, 1989 Bailey came to Area Two with

Defendant McWeeny for questioning. Defendant Stout denies the remaining allegations contained

in paragraph 62.

       63.     For over ten hours, various Defendant Officers, including Defendants Rice, Nitsche

and McCardle, used coercive interrogation tactics, including physical violence, psychological

abuse and a sham polygraph examination – similar to the circumstances under which the Defendant

Officers conducted Mr. Batchelor’s polygraph examination – to get Mr. Bailey to confess to a

crime he did not commit.

ANSWER:        Defendant Stout admits that Bailey confessed to the murder of Ms. Woods.

Defendant Stout denies the remaining allegations contained in paragraph 63.

       64.     Despite Defendants’ tactics, Mr. Bailey’s polygraph examination revealed

truthfulness, not deception.

ANSWER:        Defendant Stout denies the allegations contained in paragraph 64.

       65.     Defendants suppressed and did not disclose the actual readout and results of Mr.

Bailey’s polygraph examination until this civil litigation.

ANSWER:        Defendant Stout denies the allegations contained in paragraph 65.

       66.     Instead, Defendants Tovar, Winistorfer and Flood conspired to fabricate, and


                                                 18
 Case: 1:18-cv-08513 Document #: 140 Filed: 07/23/20 Page 19 of 55 PageID #:1620




fabricated, police reports related to the sham polygraph examination. Defendant Tovar falsely

reported that Mr. Bailey failed the polygraph examination while knowing that this representation

was false.

ANSWER:        Defendant Stout denies the allegations contained in paragraph 66.

       67.     Scared and fearing continued physical abuse by the Defendant Officers, on or about

June 7, 1989, during the early evening, Mr. Bailey falsely confessed that he and Mr. Batchelor

killed Ms. Woods.

ANSWER:        Defendant Stout admits that Bailey confessed that he and Plaintiff killed Ms.

Woods. Defendant Stout denies the remaining allegations contained in paragraph 67.

       68.     Prior to Mr. Bailey making his false confession, and in an effort to make it appear

truthful, the Defendant Officers, including Defendants Rice and Nitsche, fed Mr. Bailey facts about

Ms. Woods’ murder.

ANSWER:        Defendant Stout denies the allegations contained in paragraph 68.

       69.     Prior to Mr. Bailey’s false confession, and to prevent detection of the verbal and

physical abuse they inflicted on Mr. Bailey, Defendant Officers did not record any portion of their

coercive interrogation of Mr. Bailey.

ANSWER:        Defendant Stout denies the allegations contained in paragraph 69.

       70.     Defendants Rice, Nitsche, and McArdle created false and fabricated police reports

stating that Mr. Bailey had voluntarily confessed to the murder of Ms. Woods, when they knew he

had not. As such, the false confession had no legitimate bearing on probable cause to pursue

criminal charges against Mr. Batchelor or Mr. Bailey, and the Defendants knew it.

ANSWER:        Defendant Stout denies the allegations contained in Paragraph 70.

                             Mr. Batchelor’s Coerced Confession


                                                19
 Case: 1:18-cv-08513 Document #: 140 Filed: 07/23/20 Page 20 of 55 PageID #:1621




       71.     On or about June 7, 2018, Defendants Rice, Keough and Bosco, among other

Defendant Officers, continued their abusive efforts to coerce a confession out of Mr. Batchelor,

which, at that time, included: (a) representing to Mr. Batchelor that Mr. Bailey had already

admitted that he and Mr. Batchelor committed the murder; (b) punching, kicking and choking Mr.

Batchelor; (c) threatening to kill Mr. Batchelor; (d) not allowing Mr. Batchelor to sleep; and (e)

falsely promising Mr. Batchelor leniency if he confessed.

ANSWER: Defendant Stout denies the allegations contained in paragraph 71 including a denial

of subparts a) through e).

       72.     At that point, Mr. Batchelor had been in custody for over twenty-four hours.

ANSWER:        Defendant Stout denies the allegations contained in paragraph 72.

       73.     Severely sleep-deprived, isolated, terrified of continued physical violence, and

convinced he would be killed if he did not confess, Mr. Batchelor felt compelled to falsely confess

to being involved in Ms. Woods’ murder.

ANSWER:        Defendant Stout denies the allegations contained in paragraph 73.

       74.     In preparation for the false confession, the Defendant Officers, including Defendant

Nitsche, fed Mr. Batchelor the facts of Ms. Woods’ murder.

ANSWER:        Defendant Stout denies the allegations contained in paragraph 74.

       75.     Only after the Defendant Officers were satisfied that Mr. Batchelor would falsely

confess did they allow him to give a recorded statement, despite knowing that he was not making

the statement voluntarily, but rather as a result of the Defendant Officers’ physical and

psychological abuse. As a result of the Defendant Officers’ physical and psychological abuse,

neither at the time of the time of the recorded statement, nor at any other time that Mr. Batchelor

may have been advised of his Miranda rights, was he capable of understanding them or competent


                                                20
 Case: 1:18-cv-08513 Document #: 140 Filed: 07/23/20 Page 21 of 55 PageID #:1622




to provide a knowing waiver.

ANSWER:        Defendant Stout denies the allegations contained in paragraph 75.

       76.     Defendants’ improper tactics were intended to, and eventually did, overcome Mr.

Batchelor’s resistance. On or about June 7, 1989, during the evening, Mr. Batchelor’s will was

overborne, and as a result he falsely confessed to being involved in Ms. Woods’ murder.

ANSWER:        Defendant Stout admits that Plaintiff confessed to being involved in Ms. Woods

murder. Defendant Stout denies the remaining allegations contained in paragraph 76.

       77.     Prior to Mr. Batchelor’s false confession, and to prevent detection of the physical

and psychological abuse the Defendant Officers inflicted on Mr. Batchelor, they did not record

any portion of their coercive interrogation of Mr. Batchelor.

ANSWER:        Defendant Stout denies the allegations contained in paragraph 77.

       78.     Mr. Batchelor’s false confession was the product of the Defendant Officers’

physical and psychological abuse, coercion and false promises of leniency.

ANSWER:        Defendant Stout denies the allegations contained in paragraph 78.

                   The Defendant Officers’ Continued Coordinated Efforts
                          and Fabrication of Additional Evidence

       79.     The Defendant Officers have never disclosed their misconduct, instead

misrepresenting, concealing and hiding that conduct, and causing it to be misrepresented,

concealed and hidden, as demonstrated by the following:

               a       The Defendant Officers produced false and fraudulent police reports, which

they signed or on which they provided some other indicia of their official nature, and inserted them

into the case file, knowing the reports would be used as evidence to show Mr. Batchelor’s

purported involvement in Ms. Woods’ murder.

               b       As alleged above, prior to Mr. Batchelor’s false confession, the Defendant

                                                21
 Case: 1:18-cv-08513 Document #: 140 Filed: 07/23/20 Page 22 of 55 PageID #:1623




Officers did not record the numerous hours of Mr. Batchelor’s interrogations, thereby allowing the

Defendant Officers to engage in their physical and psychological abuse without fear of being

caught.

                 c      The Defendant Officers concealed their similar physical and psychological

abuse and coercion of Mr. Bailey, which resulted in his false confession that implicated Mr.

Batchelor.

                 d      The Defendant Officers concealed the true results of their polygraph

examinations of alternate suspects and instead prepared false reports about these individuals.

                 e      The Defendant Officers did not examine all of the prints found on the

various items in Ms. Woods’ handbag, none of which matched Mr. Batchelor or Mr. Bailey,

providing powerful evidence that someone other than Mr. Batchelor or Mr. Bailey killed Ms.

Woods.

                 f      On information and belief, the Defendant Officers suppressed and destroyed

additional evidence still unknown to Mr. Batchelor, which evidence would have shown Mr.

Batchelor’s innocence.

                 g      The Defendant Officers upheld a “code of silence” in which they did not

disclose the improprieties alleged herein – among other known and unknown improprieties – in

order to protect each other and ensure they could continue to engage in their egregious behavior

with impunity.

ANSWER:          Defendant Stout denies that the Defendant Officers engaged in any misconduct and

therefore deniesall allegations contained in paragraph 79 including the denial of subparagraphs a)

through g).

                      Defendants Ignored Evidence of Mr. Batchelor’s Innocence


                                                22
 Case: 1:18-cv-08513 Document #: 140 Filed: 07/23/20 Page 23 of 55 PageID #:1624




         80.   In addition to the affirmative misconduct described in the preceding paragraphs of

this Complaint, the Defendant Officers willfully ignored and acted to undermine evidence that

showed conclusively that Mr. Batchelor and Mr. Bailey had nothing to do Ms. Woods’ murder.

ANSWER:        Defendant Stout denies they engaged in misconduct and therefore further deny all

allegations contained in paragraph 80.

         81.   The Defendant Officers disregarded the fact that none of the physical evidence

collected by crime scene investigators connected Mr. Batchelor or Mr. Bailey to the crime and,

indeed, much of it excluded them as possible individuals who committed the murder, including

the fact that their hair was “dissimilar” from the hairs found in the Domino’s hat and on the bloody

towel.

ANSWER:        Defendant Stout denies the allegations contained in paragraph 81.

                                 Mr. Batchelor’s Wrongful Conviction

         82.   At all relevant times, the Defendant Officers acted intentionally and with malice,

willfulness and reckless indifference towards Mr. Batchelor’s rights.

ANSWER:        Defendant Stout denies the allegations contained in paragraph 82.

         83.   As a result of the misconduct of the Defendant Officers, Mr. Batchelor was forced

to spend over a year and a half in the Cook County Jail while he awaited trial, stripped of the

freedoms and rights afforded to American citizens.

ANSWER:        Defendant Stout denies they engaged in misconduct. Defendant Stout admits that

Plaintiff spent time in Cook County Jail while he awaited trial. Defendant Stout denies the

remaining allegations contained in paragraph 83.

         84.   As a result of Defendants’ misconduct, Mr. Batchelor was prosecuted for and

convicted of a crime he did not commit. On April 5, 1991, after a bench trial, a Cook County


                                                23
 Case: 1:18-cv-08513 Document #: 140 Filed: 07/23/20 Page 24 of 55 PageID #:1625




Circuit Court judge found Mr. Batchelor guilty of first degree murder and armed robbery and

burglary. On April 23, 1991, the judge imposed a thirty-year sentence for the murder conviction

and a ten year sentence for the armed robbery and burglary conviction, to run concurrently with

each other.

ANSWER:        Defendant Stout denies the Defendant Officers engaged in any misconduct and

further denies that Plaintiff was prosecuted for and convicted of a crime he did not commit.

Defendant Stout admits Plaintiff was found guilty by a Cook County Circuit Court judge.

Defendant Stout is without knowledge or information sufficient to admit or deny the remaining

allegations contained in paragraph 84.

       85.     The State’s case hinged upon Mr. Batchelor’s coerced and fabricated confession.

ANSWER:        Defendant Stout denies that Plaintiff’s confession was false, fabricated, or coerced.

Defendant Stout lacks knowledge or information sufficient to admit or deny the remaining

allegations contained in paragraph 85.

       86.     The State did not present any eyewitness testimony or physical evidence of any

kind linking Mr. Batchelor to the crime.

ANSWER:        Defendant Stout lacks knowledge or information sufficient to admit or deny the

remaining allegations contained in paragraph 86.

                   The Forensic Evidence Establishes Mr. Batchelor’s Innocence

       87.     While Mr. Batchelor was still serving his sentence, new evidence – DNA,

fingerprint/palm print and details about police misconduct – came to light to establish that he and

Mr. Bailey were innocent.

ANSWER:        Defendant Stout denies the allegations contained in paragraph 87.

       88.     Pursuant to 725 ILCS 5/116-3, Mr. Batchelor sought additional forensic testing on


                                                24
 Case: 1:18-cv-08513 Document #: 140 Filed: 07/23/20 Page 25 of 55 PageID #:1626




DNA and prints found at or near the crime scene, which the court allowed.

ANSWER:        Defendant Stout lacks knowledge or information sufficient to admit or deny the

allegations contained in paragraph 88.

       89.     New analysis of the prints recovered from the various items in Ms. Woods’ handbag

established that none of the prints came from Mr. Batchelor or Mr. Bailey and, in certain instances,

did not come from Ms. Woods.

ANSWER:        Defendant Stout lacks knowledge or information sufficient to admit or deny the

allegations contained in paragraph 89.

       90.     DNA testing on the hair shafts found on the bloody towel and the hair fragment in

the Domino’s Hat found at the crime scene: (a) excluded Mr. Batchelor, Mr. Bailey and Ms. Woods

as the source of the DNA; (b) revealed that the hairs came from a man; and (c) determined that the

hair in the hat and the hair on the towel were consistent with each other.

ANSWER:        Defendant Stout lacks knowledge or information sufficient to admit or deny the

allegations contained in paragraph 90.

       91.     On January 30, 2018, after a review of Mr. Batchelor and Mr. Bailey’s cases by

Special Assistant Cook County State’s Attorney Robert Milan, the State agreed to dismiss the

charges against both individuals.

ANSWER:        Defendant Stout lacks knowledge or information sufficient to admit or deny the

allegations contained in paragraph 91.

       92.     On January 30, 2018, the Circuit Court of Cook County, Illinois vacated Mr.

Batchelor and Mr. Bailey’s convictions.

ANSWER:        Defendant Stout lacks knowledge or information sufficient to admit or deny the

allegations contained in paragraph 92.


                                                25
 Case: 1:18-cv-08513 Document #: 140 Filed: 07/23/20 Page 26 of 55 PageID #:1627




  Suppression, Withholding and Destruction of Exculpatory and Impeachment Evidence

       93.     Several Chicago Police Department gang crimes specialists were involved in the

Woods homicide investigation, including Gang Crimes Officers Cruz and Worsham and Gang

Crimes Sergeants Saternus and Pacanowski. Among other tasks, the gang crimes specialists

gathered information on and arrested alternate suspects.

ANSWER:        Defendant Stout admits that, during the Woods homicide investigation, Gang

Crimes Officers Cruz and Worsham and Gang Crimes Sergeants Saternus and Pacanowski

transported a potential person of interest to Area 2 to be interviewed by Detectives investigating

the Woods homicide. Defendant Stout denies the remaining allegations contained in Paragraph

93.

       94.     While the detective division maintained one Woods homicide investigation file, the

gang crimes office maintained another separate and parallel Woods homicide investigation file

under a separate Records Division number.

ANSWER:        Defendant Stout denies the allegations contained in paragraph 94.

       95.     On information and belief, the gang crimes file contained exculpatory and

impeachment evidence, including information implicating people other than Plaintiff as offenders

and other evidence pointing away from Plaintiff as the perpetrator.

ANSWER:        Defendant Stout denies the allegations contained in paragraph 95.

       96.     The CPD documents that were produced to Plaintiff in advance of his criminal trial

contained no notes or reports from any of the gang crimes specialists.

ANSWER:        Defendant Stout lacks knowledge or information sufficient to admit or deny the

allegations contained in paragraph 96.


                                                26
 Case: 1:18-cv-08513 Document #: 140 Filed: 07/23/20 Page 27 of 55 PageID #:1628




       97.       The gang crimes file related to the Woods homicide investigation was never

produced to Plaintiff.

ANSWER:          Defendant Stout lacks knowledge or information sufficient to admit or deny the

allegations contained in paragraph 97.

       98.       On information and belief, the Defendant Area Detectives assigned to the case also

maintained a parallel working or “street” file regarding the Woods homicide investigation. These

area detectives’ street file(s) would have contained information shared between the area detectives

and the gang crimes specialists.

ANSWER:          Defendant Stout denies the allegations contained in Paragraph 98.

       99.       On information and belief, because the City of Chicago had a policy, practice and

custom during this time of suppressing street files, and in order to suppress evidence that would

have undermined their case against Plaintiff and Bailey, the Defendants suppressed the information

contained in their street files(s), including the information developed through the gang crimes

investigation.

ANSWER:          Defendant Stout denies the allegations contained in paragraph 99.

       100.      In 2006, the City of Chicago destroyed the gang crimes file related to the Woods

homicide investigation.

ANSWER:          Defendant Stout lacks knowledge or information sufficient to admit or deny the

allegations contained in paragraph 100.

                             Defendants’ Pattern and Practice of Coercing
                      False Confessions in Order to Secure Wrongful Convictions

        101. The constitutional violations that caused Mr. Batchelor’s wrongful conviction were

not isolated events. To the contrary, the constitutional violations resulted from Defendant City of

Chicago’s policies and practices of pursuing wrongful convictions by: (a) relying on coerced

                                                 27
 Case: 1:18-cv-08513 Document #: 140 Filed: 07/23/20 Page 28 of 55 PageID #:1629




statements and profoundly flawed investigations; (b) fabricating inculpatory evidence and

suppressing exculpatory evidence; (c) failing to adequately train, supervise, monitor, and

discipline its police officers; and (d) and maintaining the police code of silence.

ANSWER:        Defendant Stout denies that Plaintiff suffered any constitutional violations and

denies that he was wrongfully convicted. Defendant Stout denies the remaining allegations

contained in paragraph 101.

       102.    The wrongful convictions of innocent persons involving coerced and false

statements include numerous cases in which Chicago Police Department detectives used the very

same tactics the Defendant Officers employed against Mr. Batchelor and Mr. Bailey, including:

(a) physical abuse; (b) psychological intimidation and manipulation; (c) fabrication of confessions

and other material evidence; (d) sleep deprivation; (e) false promises of leniency in exchange for

“cooperation” in the form of a statement; (f) denial of access to counsel and family; (g) feeding

innocent suspects facts of the crime to be used in a subsequent confession; (h) failing to record any

portion of the interrogation prior to the false confession; (i) suppressing exculpatory evidence; (j)

falsifying police reports and other evidence; (k) using a polygraph machine as a prop in

interrogations; and (l) using other unlawful tactics to secure the arrest, prosecution and conviction

of persons without regard to their actual guilt.

ANSWER:        Defendant Stout denies the allegations contained in paragraph 102 including a

denial of subparts a) through l)

       103.    Consistent with the municipal policy and practice described in the preceding

paragraph, members of the Chicago Police Department, including but not limited to the Defendant

Officers, systematically suppressed evidence pertaining to these fabricated and coerced statements,

both from the prosecuting attorneys and from criminal defendants.


                                                   28
 Case: 1:18-cv-08513 Document #: 140 Filed: 07/23/20 Page 29 of 55 PageID #:1630




ANSWER:        Defendant Stout denies the allegations contained in paragraph 103.

       104.    The Defendant Officers’ coercion of false statements from Mr. Batchelor and Mr.

Bailey was undertaken pursuant to, and proximately caused by, Defendant City of Chicago’s

policies and practices, as alleged herein.

ANSWER:        Defendant Stout denies the allegations contained in paragraph 104.

       105.    Specifically, as alleged in detail below, at the time of Mr. Batchelor and Mr.

Bailey’s interrogations, Area Two detectives were utilizing systemic torture and abuse similar to

that experienced by Mr. Batchelor and Mr. Bailey in connection with many other interrogations.

ANSWER:        Defendant Stout denies the allegations contained in paragraph 105.

       106.    On information and belief, the results of the polygraph examinations conducted by

Defendants Tovar, McCardle and Stout in connection with the death of Lula Mae Woods were

maintained separately from Area Two pursuant to Chicago Police Department policies and

customs. Moreover, on information and belief, pursuant to Chicago Police Department policy and

custom, the actual polygraph results were never disclosed to the prosecution or defense prior to

Mr. Batchelor’s conviction. As further evidence of this policy and custom, the Chicago Police

Department failed to disclose polygraph results obtained during its investigation into Cathy

Trunko’s murder on or about January 1980 to Mr. Daniel Andersen, the suspect who they falsely

accused of the murder. It was not until years later that Mr. Andersen obtained the polygraph

records through civil discovery.

ANSWER:        Defendant Stout denies the results of the polygraph examinations conducted by

Defendants Tovar, McCardle, and Stout, himself, in connection with the death of Woods were

maintained separately from Area Two. Defendant Stout denies the remaining allegations contained

in paragraph 106.


                                               29
 Case: 1:18-cv-08513 Document #: 140 Filed: 07/23/20 Page 30 of 55 PageID #:1631




       107.    Defendant City of Chicago actively encouraged the Defendant Officers to

participate in its unlawful practices of coercing confessions by incentivizing detectives to close

criminal investigations as expediently as possible, without regard to the innocence or guilt of the

individuals arrested and prosecuted. Moreover, Defendant City of Chicago failed to adequately

train, supervise, monitor and discipline Chicago Police Department Officers, condoned a code of

silence that protected offending officers and encouraged officer perjury, and exhibited deliberate

indifference to the constitutional violations described herein.

ANSWER:        Defendant Stout denies the allegations contained in paragraph 107.

Pattern and Practice of Torture and Abuse at Area Two

       108.    At various times between 1977 and 1986, Jon Burge held various supervisory

positions within Area Two.

ANSWER:        Defendant Stout admits the allegations contained in paragraph 108.

       109.    In August of 1989, in Wilson v. City of Chicago, No. 86 C 2360 (N.D. Ill.), a federal

jury found that the Chicago Police Department had a policy and practice of “allowing police

officers to torture persons suspected of killing or wounding officers.”

ANSWER:        Defendant Stout denies that the Chicago Police Department had a policy and

practice or allowing police officers to torture persons suspected of killing or wounding officers

and therefore denies the remaining allegations contained in paragraph 109.

       110.    On November 2, 1990, the Chicago Police Department’s Office of Professional

Standards (“OPS”) Director Gayle Shines approved as “compelling” the findings in a 25-page

report made by OPS Investigator Michael Goldston that identified fifty instances where African

American suspects in the custody of Area Two detectives under Burge’s command were subjected

to torture or other abuse, including the general finding that command personnel participated in


                                                 30
 Case: 1:18-cv-08513 Document #: 140 Filed: 07/23/20 Page 31 of 55 PageID #:1632




“systematic” torture under Burge. Director Shines forwarded the report and findings to Chicago

Police Department Superintendent LeRoy Martin, Sr.

ANSWER:        Defendant Stout denies that the Defendant Officers engaged in act of torture or

other abuse. Defendant Stout further denies there was a general finding that command personnel

participated in “systematic” of torture under Burge and therefore denies the remaining allegations

contained in paragraph 110.

       111.    In 1999, a United States District Court judge serving in the United District Court

for the Northern District of Illinois found: “It is now common knowledge that in the early to

mid1980s Chicago Police Commander Jon Burge and many officers working under him regularly

engaged in the physical abuse and torture of prisoners to extract confessions.”

ANSWER:        Defendant Stout denies the Defendant Officers engaged in physical abuse and

torture and therefore denies the remaining allegations contained in paragraph 111.

       112.    In her concurring opinion in Hinton v. Uchtman, 395 F.3d 810, 822-23 (7th Cir.

2005), Seventh Circuit Court of Appeals Judge Diane Wood found that a “mountain of evidence

indicates that torture was an ordinary occurrence at the Area Two station of the Chicago Police

Department.”

ANSWER:        Defendant Stout denies the Defendant Officers engaged in torture and therefore

deny the remaining allegations contained in paragraph 112.

       113.    In July 2006, a report issued by a judicially-appointed Cook County Special

Assistant State’s Attorney (the “Special Prosecutor’s Report”) concluded that many of the more

than 140 allegations of torture and abuse made by African American men against Burge had merit

and that Burge was “guilty [of] abus[ing] persons with impunity.” The Special Prosecutor’s Report

further concluded that “it necessarily follows that a number of those serving under his command


                                                31
 Case: 1:18-cv-08513 Document #: 140 Filed: 07/23/20 Page 32 of 55 PageID #:1633




recognized that if their commander could abuse persons with impunity, so could they.”

ANSWER:        Defendant Stout denies the Defendant Officers engaged in torture or abuse and

therefore denies the remaining allegations contained in paragraph 113.

       114.    Numerous Chicago City Council Members, during the July 24, 2007 public

hearings on Area Two torture, acknowledged longstanding notice of, and strongly condemned, the

“serial torture operation” and “pattern” of “heinous” “atrocities” at Area Two under Burge that

was “condoned” and “acquiesced in.”

ANSWER:        Defendant Stout denies the Defendant Officers engaged in torture and therefore

denies the remaining allegations contained in paragraph 114.

       115.    In 2010, a federal jury found Burge guilty of three counts of perjury based on his

false sworn statements that he did not physically abuse or torture any suspects and was not aware

of any such physical abuse or torture perpetrated by officers under his command.

ANSWER:        Defendant Stout lacks knowledge or information sufficient to admit or deny the

allegations contained in paragraph 115.

       116.    In 2015, Defendant City of Chicago passed a Reparations Ordinance and

Resolution, in which it acknowledged its pattern and practice of systematic Chicago Police torture,

physical abuse, and coercion to extract confessions from African Americans in Chicago Police

Department custody at Area Two, between the years of 1972 and 1991.

ANSWER:        Defendant Stout denies the Defendant Officers engaged in torture, physical abuse

and coercion and therefore denies the remaining allegations contained in paragraph 116 as phrased.

The Defendant Officers

       117.    The Defendant Officers actively participated in the Chicago Police Department’s

pattern and practice of coercing false confessions and physical abuse. On information and belief,


                                                32
 Case: 1:18-cv-08513 Document #: 140 Filed: 07/23/20 Page 33 of 55 PageID #:1634




Defendants Rice, Bosco, Nitsche, Keough, McWeeny, Flood, Winistorfer, and McGovern all

worked under the command of Burge at Area Two.

ANSWER:        Defendant Stout denies the Defendant Officers engaged in physical abuse or

coercive tactics. Defendant Stout denies the remaining allegations contained in paragraph 117 as

phrased.

       118.    Examples of the abuse committed by the Defendant Officers include the following:

               (a)     In or about November 1987, Defendant Rice engaged in an abusive

interrogation of Robert Smith in connection with a homicide and armed robbery. After Smith

alleged that Defendant Rice and another Chicago Police Department detective physically coerced

him during an overnight, seventeen-hour custodial interrogation, while also denying him food,

water, sleep and access to an attorney, the lower court suppressed the confession. The lower court

found that Defendant Rice’s testimony to the contrary was not credible. The Illinois Appellate

Court affirmed the ruling.

               (b)     In or about September 1987, a different Robert Smith was interrogated by

Defendants Rice, McWeeny and McGovern, among others, in connection with a double murder.

In pretrial testimony, Smith swore that: (i) Defendant McWeeny beat him in the chest; (ii)

Defendant McGovern choked him and shoved a handkerchief down his throat; and (iii) Defendant

Rice and another detective threatened to “slam [his] n*gg*r * ass all over this room.” According

to Smith, he confessed because he was tired, scared and felt like he had broken ribs. In 2013, the

Torture Inquiry and Relief Commission found Smith’s claim credible based, in part, on hospital

records that substantiated the physical abuse.

               (c)     On November 2, 1983, Chicago Police Department Detectives and Burge

protégés John Byrne and Peter Dignan arrested Darrell Cannon for the murder of Darrin Ross, a


                                                 33
 Case: 1:18-cv-08513 Document #: 140 Filed: 07/23/20 Page 34 of 55 PageID #:1635




murder he did not commit. En route to Area Two, the detectives informed Cannon that they had

a “scientific way of interrogating niggers,” and that he was in for the “hardest day of his life.”

Once at Area Two, Cannon was handcuffed to a wall. While handcuffed, Defendant Bosco asked

Cannon if he wanted to talk. When Cannon exercised his right to remain silent, Defendant Bosco

opened a brown paper sack and revealed an electric cattle prod. Defendant Bosco assured Cannon

that he would think better of his decision and would talk before the end of the day. Cannon was

then transported to an isolated area on the South Side of Chicago, where Defendant Bosco, along

with Detectives Byrne and Dignan repeatedly pressed the electric cattle prod to Cannon’s testicles.

They also placed what they told Cannon was a loaded shotgun in Cannon’s mouth and pulled the

trigger three times. When these tactics finally caused Cannon to falsely confess, Defendant Bosco

and the other detectives drove Cannon to an auto pound where he then recanted his confession.

The torture immediately resumed. At that time, Defendant McWeeny joined in the tortuous

activity, which consisted of shoving the cattle prod into Cannon’s mouth until he, again, agreed to

falsely confess. Defendants Bosco and McWeeny and the other two detectives later perjured

themselves in court, denying Cannon was abused.

               (d)    Defendants Bosco and McWeeny were subpoenaed in connection with the

Special Prosecutor’s Report. The report mentions Defendant Bosco in connection with allegations

of torture made by David Bates and Gregory Banks, among others. Moreover, the report found

that Defendant McWeeny participated in the beating of an individual named Madison Hobley and

played a role in the tortuous interrogations of individuals named Stanley Howard and Aaron

Patterson. The report also concluded that an individual named Melvin Jones provided truthful

information about his claim of a torturous interrogation. Both Defendant Bosco and Defendant

McWeeny were involved in that interrogation, which was led by Burge. Notably, the report names


                                                34
 Case: 1:18-cv-08513 Document #: 140 Filed: 07/23/20 Page 35 of 55 PageID #:1636




Defendant McWeeny in connection with eleven of the 107 torture cases identified within the

report. The Torture Inquiry and Relief Commission has referred to Defendant McWeeny as a

“well-known Burge subordinate.”

               (e)     During the 1986 interrogation of Clarence Trotter, Defendant Nitsche

played the role of the “good cop,” as he did with Mr. Batchelor. Defendant Nitsche was present

when a different detective placed a typewriter bag on Trotter’s head and other detectives punched

him. Defendant Nitsche later gave Trotter cigarettes and told him, “I told you things could get

kind of rough . . . . Why don’t you be more cooperative? I really don’t condone acts of physical

violence . . . so to speak.” At that point, Trotter confessed to murder. An appellate court found

Defendant Nitsche’s conduct during Trotter’s custodial interrogation constituted “coercive

pressures.”

ANSWER:        Defendant Stout denies each and every allegation in paragraph 118 including

subparagraphs a) through e).

Defendant City of Chicago’s Training, Supervisory, and Disciplinary Practices, and the Police
Code of Silence

       119.    Defendant City of Chicago’s policies and practices for training, supervising,

monitoring, and disciplining its officers, and its code of silence, also caused the Defendant Officers

to believe that they could physically and psychologically abuse Mr. Batchelor and Mr. Bailey,

coerce their false confessions, and cover they up what they did – all without fear of discipline.

ANSWER:        Defendant Stout denies that the Defendant Officers physically or psychologically

abused Plaintiff or Bailey. Defendant Stout further denies the Defendant Officers coerced the

confession of Plaintiff or Bailey. Defendant Stout denies the remaining allegations contained in

paragraph 119.

       120.    As a matter of both policy and practice, municipal policy makers and Chicago

                                                 35
 Case: 1:18-cv-08513 Document #: 140 Filed: 07/23/20 Page 36 of 55 PageID #:1637




Police Department supervisors condoned and facilitated a code of silence within the Chicago

Police Department. In accordance with this code, Chicago Police Department detectives refused

to report, and otherwise lied about, misconduct committed by their colleagues, including the

misconduct at issue in this case.       Defendant City of Chicago’s training, supervisory, and

disciplinary practices supported this code of silence, by protecting from discipline officers who

engaged in physical and psychological coercion and teaching police officers that they must abide

by the code.

ANSWER:        Defendant Stout denies the allegations contained in paragraph 120.

       121.    As a result of Defendant City of Chicago’s established practice of suppressing,

withholding and destroying exculpatory and impeachment evidence through the use of street files

or parallel files, failing to track and identify police officers who are repeatedly accused of the same

kinds of serious misconduct; failing to properly investigate cases in which the police are implicated

in obtaining coerced and false statements, as well as wrongful charges and convictions; failing to

discipline officers accused of this unlawful conduct; and facilitating a code of silence within the

Chicago Police Department, Chicago Police Department officers (including the Defendant

Officers, here) came to believe that they may violate the civil rights of members of the public and

cause innocent persons to be charged with serious crimes without fear of adverse consequences.

ANSWER:        Defendant Stout denies the allegations contained in paragraph 121.

       122.    Defendant City of Chicago’s failure to train, supervise and discipline its officers

effectively condones, ratifies and sanctions the kind of misconduct that the Defendant Officers

committed against Mr. Batchelor in this case. Constitutional violations such as those that occurred

in this case are encouraged and facilitated as a result of Defendant City of Chicago’s practices and

de facto policies, as alleged above.


                                                  36
  Case: 1:18-cv-08513 Document #: 140 Filed: 07/23/20 Page 37 of 55 PageID #:1638




ANSWER:        Defendant Stout denies the allegations contained in paragraph 122.

        123.   Defendant City of Chicago and officials within the Chicago Police Department

failed to act to remedy the abuses described in the preceding paragraphs, despite actual knowledge

of the pattern of misconduct. They thereby perpetuated the unlawful practices and ensured that no

action would be taken (independent of the judicial process) to remedy Mr. Batchelor’s ongoing

injuries.

ANSWER:        Defendant Stout denies the allegations contained in paragraph 123.

        124.   The policies and practices described in the foregoing paragraphs were consciously

approved by Defendant City of Chicago policymakers who were deliberately indifferent to the

violations of constitutional rights described herein.

ANSWER:        Defendant Stout denies the allegations contained in paragraph 124.

                                        Mr. Batchelor’s Damages

        125.   Defendants robbed Mr. Batchelor of his hopes and dreams of a better life. As a

result of Mr. Batchelor’s wrongful conviction, he spent fifteen years locked up behind bars, with

the liberties granted to free citizens stripped from him.

ANSWER:        Defendant Stout denies the allegations contained in paragraph 125.

        126.   Defendants destroyed Mr. Batchelor’s life without any warning. As of the filing of

this Complaint, more than half of Mr. Batchelor’s life has been consumed by the horror of his

wrongful conviction and imprisonment.

ANSWER:        Defendant Stout denies the allegations contained in paragraph 126.

        127.   Because of Defendants’ misconduct, Mr. Batchelor was stripped of his young

adulthood and deprived of all of the basic pleasures of human experience, which all free people

enjoy as a matter of right, including the freedom to live one’s life as an autonomous human being.


                                                 37
 Case: 1:18-cv-08513 Document #: 140 Filed: 07/23/20 Page 38 of 55 PageID #:1639




ANSWER:        Defendant Stout denies the Defendant Officers engaged in misconduct. Defendant

Stout denies the remaining allegations contained in paragraph 127.

       128.    In addition to the severe trauma of wrongful imprisonment and Mr. Batchelor’s loss

of liberty, Defendants’ misconduct continues to cause Mr. Batchelor extreme physical and

psychological pain and suffering, humiliation, fear, anxiety, deep depression, despair and other

physical and psychological effects.

ANSWER:        Defendant Stout denies misconduct. Defendant Stout denies the remaining

allegations contained in paragraph 128.

                                 COUNT I – 42 U.S.C. § 1983
                                      Coerced Confession
                             (Fifth and Fourteenth Amendments)

        129.    Mr. Batchelor incorporates paragraphs 1 through 124 of the Complaint as if fully

stated here.

ANSWER:          Defendant Stout incorporate and fully restates herein his answers to paragraph 1

through 124 of this Complaint.

        128. In the manner described more fully above, the Defendant Officers individually,

jointly and in conspiracy with one another, and others unknown, took Mr. Batchelor into custody

and utilized coercive tactics that preyed on his known vulnerabilities, rendered him unable to

exercise and understand his rights to counsel and to remain silent, and forced him to make false

statements involuntarily and against his will, which statements incriminated him and were used

against him in criminal proceedings, in violation of his rights secured by the Fifth and Fourteenth

Amendments.

ANSWER:        Defendant Stout denies the allegations contained in paragraph 128.

        129. In addition, the Defendant Officers individually, jointly and in conspiracy with one


                                                38
 Case: 1:18-cv-08513 Document #: 140 Filed: 07/23/20 Page 39 of 55 PageID #:1640




another, used physical violence and extreme psychological coercion in order to force Mr. Batchelor

to incriminate himself falsely and against his will in a crime he had not committed, in violation of

his right to due process secured by the Fourteenth Amendment. This misconduct: (a) was so severe

as to shock the conscience; (b) was designed to injure Mr. Batchelor; and (c) was not supported by

any conceivable governmental interest.

ANSWER:        Defendant Stout denies the allegations contained in paragraph 129 including a

denial of subparts a) through c).

       130.    Specifically, the Defendant Officers conducted and participated in an

unconstitutional lengthy interrogation of Mr. Batchelor while he was in custody, using physical

violence and psychological coercion, which overbore Mr. Batchelor’s will and resulted in him

making involuntary statements implicating himself.

ANSWER:        Defendant Stout denies the allegations contained in paragraph 130.

       131.    Those incriminating statements were used against Mr. Batchelor to his detriment

throughout his criminal case to deprive him of his liberty – namely, the incriminating statements

were the reason Mr. Batchelor was prosecuted, jailed, convicted and imprisoned.

ANSWER:        Defendant Stout denies the allegations contained in paragraph 131.

       132.    The Defendant Officers’ misconduct described in this Count was undertaken

intentionally, with malice, and with deliberate and reckless indifference to Mr. Batchelor’s clearly

established constitutional rights.

ANSWER:        Defendant Stout denies the allegations contained in paragraph 132.

       133.    As a result of the misconduct described in this Count, Mr. Batchelor suffered loss

of liberty, great mental anguish, humiliation, degradation, physical and emotional pain and

suffering, and other grievous and continuing injuries and damages as set forth above.


                                                39
 Case: 1:18-cv-08513 Document #: 140 Filed: 07/23/20 Page 40 of 55 PageID #:1641




ANSWER:        Defendant Stout denies the allegations contained in paragraph 133.

       134.    The misconduct described in this Count by the Defendant Officers was undertaken

pursuant to the policy and practice of Defendant City of Chicago, in the manner more fully

described in Count VII, below.

ANSWER:        Defendant Stout denies the allegations contained in paragraph 134.

                                     COUNT II – 42 U.S.C. § 1983
                                       Fabrication of Evidence
                                      (Fourteenth Amendment)

       135.    Mr. Batchelor incorporates paragraphs 1 through 124 of the Third Amended

Complaint as if fully stated here.

ANSWER:        Defendant Stout incorporates and fully restates herein his answers to paragraph 1

through 124 of this Complaint.

       136.    In the manner described more fully above, the Defendant Officers deprived Mr.

Batchelor of his constitutional right to due process protected by the Fourteenth Amendment, by

fabricating, among other things: (a) a false confession which was attributed to Mr. Batchelor and

used against him in his criminal proceedings; (b) one or more false witness statements implicating

Mr. Batchelor in crimes he did not commit, which the Defendant Officers knew to be false; (c)

fabricated polygraph examination results that falsely inculpated Mr. Batchelor and concealed the

fact that the Defendants disregarded alternate suspects in an effort to charge Mr. Batchelor; and

(d) false police reports that implicated Mr. Batchelor in the crime.

ANSWER:        Defendant Stout denies the allegations contained in paragraph 134 including a

denial of subparts a) through d).

       137.    As set forth above, the Defendant Officers used physical violence and

psychological abuse to extract Mr. Batchelor and Mr. Bailey’s false confessions – confessions that


                                                 40
 Case: 1:18-cv-08513 Document #: 140 Filed: 07/23/20 Page 41 of 55 PageID #:1642




they knew to be false and both of which implicated Mr. Batchelor – and then engaged in conduct

to cover-up their actions. The misconduct described in this Count was undertaken intentionally,

with malice and reckless and deliberate indifference to Mr. Batchelor’s constitutional rights.

ANSWER:         Defendant Stout denies the allegations contained in paragraph 137.

         138.   As a result of the Defendant Officers’ misconduct described in this Count, Mr.

Batchelor suffered loss of liberty, great mental anguish, humiliation, degradation, physical and

emotional pain and suffering and other grievous and continuing injuries and damages as set forth

above.

ANSWER:         Defendant Stout denies the allegations contained in paragraph 138.

         139.   The Defendant Officers’ misconduct described in this Count was undertaken

pursuant to the policy and practice of the City of Chicago, in the manner more fully described in

Count VII, below.

ANSWER:         Defendant Stout denies the allegations contained in paragraph 139.

                              COUNT III – 42 U.S.C. § 1983
                     Due Process – Suppression of Exculpatory Evidence
                                 (Fourteenth Amendment)

         140.   Mr. Batchelor incorporates paragraphs 1 through 124 of the Third Amended

Complaint as if fully stated here.

ANSWER:         Defendant Stout incorporates and fully restates herein his answers to paragraph 1

through 124 of this Complaint.

         141.   As described in detail above, the Defendant Officers, while acting individually,

jointly and in conspiracy with one another, deprived Mr. Batchelor of his constitutional right not

to be deprived of his liberty without due process of law.

ANSWER:         Defendant Stout denies the allegations contained in paragraph 141.


                                                41
 Case: 1:18-cv-08513 Document #: 140 Filed: 07/23/20 Page 42 of 55 PageID #:1643




       142.    In the manner described more fully above, the Defendant Officers deliberately

withheld material exculpatory evidence, including evidence upon which State witnesses could be

impeached, from Mr. Batchelor and from prosecutors, among others, thereby misleading and

misdirecting the criminal prosecution of Mr. Batchelor.

ANSWER:        Defendant Stout denies the allegations contained in paragraph 142.

       143.    Specifically, the Defendant Officers deliberately withheld evidence showing: (a)

the false nature of Mr. Bailey’s false and coerced confession; (b) the false nature of the polygraph

examinations administered to Mr. Batchelor and Mr. Bailey; (c) the actual polygraph results from

examinations of Mr. Batchelor, Mr. Bailey, and multiple third-parties, results that would have not

only impeached the Defendants’ false police reports but also severely impeached the good-faith of

the police investigation; (d) Larry D. Johnson’s lack of credibility; (e) the Defendant Officers’

pattern of abuse similar to that inflicted upon Mr. Batchelor, as well as their pattern of dishonesty;

and (f) other exculpatory and impeachment evidence through the use of street files or parallel files.

ANSWER:        Defendant Stout denies the allegations contained in paragraph 143 including a

denial of subparts a) through f).

       144.    The Defendant Officers also suppressed the fabricated nature of the evidence they

presented to the prosecutors responsible for Mr. Batchelor’s prosecution.

ANSWER:        Defendant Stout denies the allegations contained in paragraph 144.

       145.    In addition, on information and belief, the Defendant Officers concealed and

fabricated additional evidence that is not yet known to Mr. Batchelor.

ANSWER:        Defendant Stout denies the allegations contained in paragraph 145.

       146.    The Defendant Officers’ misconduct directly resulted in the unjust and wrongful

criminal prosecution and conviction of Mr. Batchelor and the deprivation of Mr. Batchelor’s


                                                 42
  Case: 1:18-cv-08513 Document #: 140 Filed: 07/23/20 Page 43 of 55 PageID #:1644




liberty, thereby denying his constitutional right to due process guaranteed by the Fourteenth

Amendment.

ANSWER:          Defendant Stout denies the allegations contained in paragraph 146.

          147.   The Defendant Officers’ misconduct described in this Count was undertaken

intentionally, with malice and reckless and deliberate indifference to Mr. Batchelor’s constitutional

rights.

ANSWER:          Defendant Stout denies the allegations contained in paragraph 147.

          148.   As a result of the misconduct of the Defendant Officers described in this Count,

Mr. Batchelor suffered loss of liberty, great mental anguish, humiliation, degradation, emotional

pain and suffering and other grievous and continuing injuries and damages.

ANSWER:          Defendant Stout denies the allegations contained in paragraph 148.

          149.   The Defendant Officers’ misconduct described in this Count was undertaken

pursuant to the policy and practice of the City of Chicago, in the manner more fully described in

Count VII, below.

ANSWER:          Defendant Stout denies the allegations contained in paragraph 149.

                                COUNT IV – 42 U.S.C. § 1983
                 Manuel Claim – Deprivation of Liberty Without Probable Cause
                            (Fourth and Fourteenth Amendments)

          150.   Mr. Batchelor incorporates paragraphs 1 through 124 of the Third Amended

Complaint as if fully stated here.

ANSWER:          Defendant Stout incorporates and fully restates herein his answers to paragraph 1

through 124 of this Complaint.

          151.   The Defendant Officers caused Mr. Batchelor to be unreasonably seized, detained,

imprisoned and deprived of his liberty without probable cause to believe that he had committed a


                                                 43
 Case: 1:18-cv-08513 Document #: 140 Filed: 07/23/20 Page 44 of 55 PageID #:1645




crime, in violation of his rights secured by the Fourth and Fourteenth Amendments to the United

States Constitution.

ANSWER:        Defendant Stout denies the allegations contained in paragraph 151.

       152.    The misconduct described in this Count was undertaken pursuant to Defendant City

of Chicago’s policy and practice in the manner more fully described in Count VII, below.

ANSWER:        Defendant Stout denies the allegations contained in paragraph 152.

       153.    As a result of this misconduct, Mr. Batchelor lost his freedom and sustained, and

continues to sustain, injuries, including physical injury and sickness and emotional pain and

suffering.

ANSWER:        Defendant Stout denies the allegations contained in paragraph 153.

                                     COUNT V – 42 U.S.C. § 1983
                                        Failure to Intervene

       154.    Mr. Batchelor incorporates paragraphs 1 through 124 of the Third Amended

Complaint as if fully stated here.

ANSWER:        Defendant Stout incorporates and fully restates herein his answers to paragraph 1

through 124 of this Complaint.

155.   In the manner described more fully above, by their conduct and under color of law, during

the constitutional violations described herein, one or more of the Defendant Officers stood by

without intervening to prevent the violation of Mr. Batchelor’s constitutional rights, even though

they had the opportunity and duty to do so.

ANSWER:        Defendant Stout denies the allegations contained in paragraph 155.

156.   Defendant Officers’ actions and omissions in the face of a constitutional duty to intervene

were the direct and proximate cause of Mr. Batchelor’s constitutional violations and injuries,

including but not limited to loss of liberty, physical harm and emotional distress.

                                                 44
  Case: 1:18-cv-08513 Document #: 140 Filed: 07/23/20 Page 45 of 55 PageID #:1646




ANSWER:         Defendant Stout denies the allegations contained in paragraph 156.

157.     The Defendants Officers’ misconduct described in this Count was undertaken pursuant to

the policy and practice of the City of Chicago, in the manner more fully described in Count VII,

below.

ANSWER:         Defendant Stout denies the allegations contained in paragraph 157.

                                COUNT VI – 42 U.S.C. § 1983
                          Conspiracy to Deprive Constitutional Rights

         158.   Mr. Batchelor incorporates paragraphs 1 through 124 of the Third Amended

Complaint as if fully stated here.

ANSWER:         Defendant Stout incorporates and fully restates herein his answers to paragraph 1

through 124 of this Complaint.

         159.   After Ms. Woods’ murder, the Defendant Officers agreed among themselves and

with other individuals to deprive Mr. Batchelor of his constitutional rights, guaranteed by the

Fourth, Fifth, and Fourteenth Amendments, as described in the various paragraphs of this

Complaint. The Defendant Officers conspired to deprive Mr. Batchelor of his liberty, to coerce

him into giving a false confession, and to frame him for the murder of Lula Mae Woods, a crime

the Defendant Officers knew that he did not commit.

ANSWER:         Defendant Stout denies the allegations contained in paragraph 159.

         160.   In furtherance of the conspiracy, each of the coconspirators engaged in and

facilitated numerous overt acts, including but not limited to those set forth above – such as seizing,

detaining, and imprisoning Mr. Batchelor without probable cause to believe that he had committed

a crime; fabricating evidence; suppressing or destroying exculpatory evidence; coercing false

confessions; and committing perjury during trial – and was an otherwise willful participant in joint

activity.

                                                 45
 Case: 1:18-cv-08513 Document #: 140 Filed: 07/23/20 Page 46 of 55 PageID #:1647




ANSWER:        Defendant Stout denies the allegations contained in paragraph 160.

       161.    Each of the Defendant Officers was a voluntary participant in the common venture

to deprive Mr. Batchelor of his Fourth, Fifth, and Fourteenth Amendment rights. Each of the

Defendant Officers personally participated in the unconstitutional conduct or acted jointly with

other defendants who participated or acquiesced in the unconstitutional conduct, or was at least

aware of the conduct or plan, and failed to take action to prevent such conduct from occurring.

ANSWER:        Defendant Stout denies the allegations contained in paragraph 161.

       162.    As a direct and proximate result of the illicit prior agreement and actions in

furtherance of the conspiracy referenced above, Mr. Batchelor’s rights were violated, and he

suffered injuries, including but not limited to loss of liberty, physical harm and emotional distress.

ANSWER:        Defendant Stout denies the allegations contained in paragraph 162.

       163.    The Defendant Officers’ misconduct described in this Count was undertaken

pursuant to the policy and practice of the City of Chicago, in the manner more fully described in

Count VII, below.

ANSWER:        Defendant Stout denies that the Defendant Officers engaged in misconduct.

Defendant Stout denies the allegations contained in paragraph 163.

                              COUNT VII – 42 U.S.C. § 1983
                Policy and Practice Claim Against Defendant City of Chicago

       164.    Mr. Batchelor incorporates paragraphs 1 through 124 of the Third Amended

Complaint as if fully stated here.

ANSWER:        Defendant Stout incorporates and fully restates herein his answers to paragraph 1

through 124 of this Complaint.

       165.    As described more fully herein, Defendant City of Chicago is liable for the violation

of Mr. Batchelor’s constitutional rights by virtue of its official policies, as more fully described

                                                 46
 Case: 1:18-cv-08513 Document #: 140 Filed: 07/23/20 Page 47 of 55 PageID #:1648




above.

ANSWER:         Defendant Stout denies the allegations contained in paragraph 165.

         166.   The actions of the Defendant Officers were undertaken pursuant to policies,

practices, and customs of the Chicago Police Department, described above, which were approved,

encouraged, and/or ratified by policymakers for Defendant City of Chicago with final

policymaking authority.

ANSWER:         Defendant Stout denies that the Defendant Officers engaged in misconduct.

Defendant Stout denies the allegations contained in paragraph 166.

         167.   These policies and practices included the suppression, withholding and destruction

of exculpatory and impeachment evidence through the use of street files or parallel files, the failure

to adequately train, supervise, monitor, and discipline officers who engaged in constitutional

violations, as set forth in greater detail above, pursuing wrongful convictions through reliance on

profoundly flawed investigations and coerced and fabricated confessions, and the police code of

silence.

ANSWER:         Defendant Stout denies the allegations contained in paragraph 167.

         168.   One or more of the policies, practices, and customs described in this Count was

maintained and implemented by Defendant City of Chicago with deliberate indifference to Mr.

Batchelor’s constitutional rights and was a moving force behind the violations of those rights.

ANSWER:         Defendant Stout denies the allegations contained in paragraph 168.

         169.   As a direct and proximate result of the Defendant City of Chicago’s actions and

inactions, Mr. Batchelor’s constitutional rights were violated, and he suffered injuries and

damages, as set forth in this Complaint.

ANSWER:         Defendant Stout denies the allegations contained in paragraph 169.


                                                 47
 Case: 1:18-cv-08513 Document #: 140 Filed: 07/23/20 Page 48 of 55 PageID #:1649




                                     COUNT VIII – State Law Claim
                                        Malicious Prosecution

       170.    Mr. Batchelor incorporates paragraphs 1 through 124 of the Third Amended

Complaint as if fully stated here.

ANSWER:        Defendant Stout incorporates and fully restate herein his answers to paragraph 1

through 124 of this Complaint.

       171.    The Defendant Officers individually, jointly and in conspiracy, initiated and

continued false criminal charges against Mr. Batchelor without probable cause to believe that he

had committed a crime, and they made statements to prosecutors with the intent of exerting

influence and to institute and continue the judicial proceedings.

ANSWER:        Defendant Stout denies the allegations contained in paragraph 171.

       172.    The Defendant Officers, individually, jointly and in conspiracy, caused Mr.

Batchelor to be improperly subjected to judicial proceedings for which there was no probable

cause. These judicial proceedings were instituted and continued maliciously, resulting in injury.

ANSWER:        Defendant Stout denies the allegations contained in paragraph 172.

       173.    At all relevant times, the Defendant Officers knew that the evidence upon which

the prosecutors pursued their case against Mr. Batchelor was coerced and fabricated and that no

true or reliable evidence implicated Mr. Batchelor in Ms. Woods’ murder.

ANSWER:        Defendant Stout denies the allegations contained in paragraph 173.

       174.    The Defendant Officers’ actions were intentional, malicious, willful and wanton

and exhibited a deliberate indifference to or reckless disregard for Mr. Batchelor and others’ rights

and safety.

ANSWER:        Defendant Stout denies the allegations contained in paragraph 174.

                                                 48
 Case: 1:18-cv-08513 Document #: 140 Filed: 07/23/20 Page 49 of 55 PageID #:1650




        175.   The charges against Mr. Batchelor were terminated in his favor on January 30,

2018.

ANSWER:        Defendant Stout lacks knowledge and information sufficient in which to admit or

deny the allegations contained in paragraph 175.

        176.   As a direct and proximate result of this misconduct, Mr. Batchelor sustained, and

continues to sustain, injuries as set forth above, including pain and suffering.

ANSWER:        Defendant Stout denies the allegations contained in paragraph 176.

                                COUNT IX – State Law Claim
                          Intentional Infliction of Emotional Distress

        177.   Mr. Batchelor incorporates paragraphs 1 through 124 of the Third Amended

Complaint as if fully stated here.

ANSWER:        Defendant Stout incorporates and fully restate herein his answers to paragraph 1

through 124 of this Complaint.

        178.   The acts and conduct of the Defendant Officers were extreme and outrageous. The

Defendant Officers’ actions were rooted in an abuse of power and authority, and they were

undertaken with an intent to cause, or were in reckless disregard of the probability that their

conduct would cause, severe emotional distress to Mr. Batchelor, as alleged more fully above. The

Defendant Officers’ actions were also willful and wanton.

ANSWER:        Defendant Stout denies the Defendant Officers engaged in misconduct or conduct

that was “extreme or outrageous.” Defendant Stout denies the remaining allegations contained in

paragraph 178.

        179.   As a direct and proximate result of the actions of the Defendant Officers, Mr.

Batchelor suffered and continues to suffer severe emotional distress.

ANSWER:        Defendant Stout denies the allegations contained in paragraph 179.

                                                 49
 Case: 1:18-cv-08513 Document #: 140 Filed: 07/23/20 Page 50 of 55 PageID #:1651




                                     COUNT X – State Law Claim
                                         Civil Conspiracy

       180.    Mr. Batchelor incorporates paragraphs 1 through 124 of the Third Amended

Complaint as if fully stated here.

ANSWER:        Defendant Stout incorporates and fully restates herein his answers to paragraph 1

through 124 of this Complaint.

       181.    As described more fully in the preceding paragraphs, the Defendant Officers, acting

in concert with other known and unknown coconspirators, conspired by concerted action to

maliciously prosecute Mr. Batchelor and continue said prosecution, and to intentionally inflict

severe emotional distress on Mr. Batchelor.

ANSWER:        Defendant Stout denies the allegations contained in paragraph 181.

       182.    In furtherance of the conspiracy, the Defendants Officers committed the overt acts

set forth above.

ANSWER:        Defendant Stout denies he committed the “overt acts” set forth in this Complaint.

Defendant Stout denies the remaining allegations contained in paragraph 182.

       183.    The misconduct described in this Count was undertaken intentionally, with malice,

willfulness and reckless indifference to the rights of others. The Defendant Officers’ actions were

also willful and wanton.

ANSWER:        Defendant Stout denies that the Defendant Officers engaged in misconduct.

Defendant Stout denies the remaining allegations contained in paragraph 183.

       184.    As a direct and proximate result of the Defendant Officers’ conspiracy, Mr.

Batchelor suffered damages, including severe emotional distress and anguish, as is alleged more

fully above.

                                                50
 Case: 1:18-cv-08513 Document #: 140 Filed: 07/23/20 Page 51 of 55 PageID #:1652




ANSWER:        Defendant Stout denies the allegations contained in paragraph 184.

                                 COUNT XI – State Law Claim
                                    Respondeat Superior

       185.    Mr. Batchelor incorporates paragraphs 1 through 124 of the Third Amended

Complaint as if fully stated here.

ANSWER:        Defendant Stout incorporates and fully restate herein his answers to paragraph 1

through 124 of this Complaint.

       186.    In committing the acts alleged in the preceding paragraphs, each of the Defendant

Officers was a member of, and agent of, the Chicago Police Department, acting at all relevant

times within the scope of his employment.

ANSWER:        Defendant Stout admits that Defendant Officers were employees of the Chicago

Police Department and the City of Chicago and were acting within their scope of their employment

at the relevant time. Defendant Stout denies that he engaged in any of the misconduct alleged in

the preceding paragraphs and further incorporate and restate his answers to those paragraphs here.

       187.    Defendant City of Chicago is liable as principal for all torts committed by its agents.

ANSWER:        Defendant Stout denies that he committed any torts alleged in this Complaint.

                              COUNT XII – State Law Claim
                                      Indemnification
       188.    Mr. Batchelor incorporates paragraphs 1 through 124 of the Third Amended

Complaint as if fully stated here.

ANSWER:        Defendant Stout incorporates and fully restates herein his answers to paragraph 1

through 124 of this Complaint.

       189.    Illinois law – 745 ILCS 10/9-102 – provides that public entities are directed to pay

any tort judgment for compensatory damages for which employees are liable within the scope of

their employment activities.

                                                 51
 Case: 1:18-cv-08513 Document #: 140 Filed: 07/23/20 Page 52 of 55 PageID #:1653




ANSWER:        To the extent an answer is deemed necessary, Defendant Stout admits that 745

ILCS 10/9-102 sets forth that a local public entity is empowered and directed to pay any tort

judgement or settlement for compensatory damages for which it or an employee while acting with

the scope of his employment is liable in the manner provided in 745 ILCS 10.

       190.    The Defendant Officers are or were employees of the Chicago Police Department,

who acted within the scope of their employment in committing the misconduct described herein.

Therefore, Defendant City of Chicago is responsible for any judgment entered against the

Defendant Officers and for any judgment entered against them.

ANSWER:        Defendant Stout admits that the Individual Defendants were employees of the

Chicago Police Department and the City of Chicago and were acting within their scope of their

employment at the relevant time. Defendant Stout denies that they engaged in any of the

misconduct alleged in the preceding paragraphs and further incorporate and restate his answers to

those paragraphs here.

                                  AFFIRMATIVE DEFENSES

       1.      At all times material to the events alleged in Plaintiff’s Complaint, reasonably

competent police officers, objectively viewing the facts and circumstances then confronting

Defendant Stout, would have believed that the actions taken were objectively reasonable and were

within clearly established constitutional limits. Defendant Stout, therefore, is entitled to qualified

immunity.

       2.      Under the Illinois Tort Immunity Act, each Individual Defendants is not liable

under state law for any injury caused by the act or omission of another person. 745 ILCS 10/2-

204.

       3.      Under the Illinois Tort Immunity Act, Individual Defendants are not liable for their


                                                 52
 Case: 1:18-cv-08513 Document #: 140 Filed: 07/23/20 Page 53 of 55 PageID #:1654




respective acts or omissions in the execution or enforcement of any law unless such acts or

omissions constitute willful and wanton conduct. 745 ILCS 10/2-202.

       4.      Under the Illinois Tort Immunity Act, Individual Defendants are not liable for

injury caused by their instituting or prosecuting any judicial or administrative proceeding within

the scope of his employment, unless they act maliciously and without probable cause. 745 ILCS

10/2-208.

       5.      Individual Defendants are absolutely immune for any testimony they may have

given in Plaintiff’s underlying criminal case. See Briscoe v. LaHue, 460 U.S. 325 (1983).

       6.      Plaintiff’s claims are barred by the applicable statute of limitations.

       7.      Plaintiff’s claims in the complaint are barred by the doctrines of res judicata and

collateral estoppel.

       8.      To the extent Plaintiff is asserting a federal malicious prosecution claim, such claim

fails as a matter of law. Manuel v. City of Joliet, Illinois, 903 F.3d 667, 670 (7th Cir. 2018); see

also Manuel v. City of Joliet, 137 S. Ct. 911, 918-19 (2017).

       9.      To the extent Plaintiff is asserting a due process fabrication of evidence claim based

on allegedly fabricated evidence that was not admitted at trial, such claim fails as a matter of law.

See Avery v. City of Milwaukee, 847 F.3d 433, 442 (7th Cir. 2017).

       10.     Count III fails to state a claim upon which relief may be granted. Avery, 847 F.3d

at 439; Mack, 723 Fed. Appx. 374, 375–76 (7th Cir. 2018).

       11.     To the extent any injuries or damages claimed by Plaintiff were proximately caused,

in whole or in part, by negligent, willful, wanton, and/or other wrongful conduct on the part of

Plaintiff as reflected in the public record, including but not limited to police reports, any verdict




                                                 53
  Case: 1:18-cv-08513 Document #: 140 Filed: 07/23/20 Page 54 of 55 PageID #:1655




or judgment obtained by Plaintiff must be reduced by an amount commensurate with the degree

of fault attributed to Plaintiff by the jury in this case.

        12.     To the extent Plaintiff failed to mitigate any of his claimed injuries or damages, any

verdict or judgment obtained by Plaintiff must be reduced by application of the principle that a

plaintiff has a duty to mitigate his or her damages.


                                             Jury Demand

        Defendant Stout respectfully requests a trial by jury.


                                                 Respectfully submitted,

                                                 /s/ Allyson L. West         .
                                                 One of the Attorneys for Defendant, Stout



Andrew M. Hale
Allyson L. West
Amy A. Hijjawi
Anthony E. Zecchin
Shawn W. Barnett
Special Assistant to Corporation Counsel
Hale & Monico LLC
53 W. Jackson Blvd., Suite 337
Chicago, IL 60604
Phone: 312-341-9646
Fax: 312-341-9656




                                                    54
 Case: 1:18-cv-08513 Document #: 140 Filed: 07/23/20 Page 55 of 55 PageID #:1656




                                CERTIFICATE OF SERVICE
       I, the undersigned attorney, certify that I filed the foregoing document with the Clerk of
the Northern District of Illinois using the Court’s electronic filing system. As a result, copies of
the filed document were electronically served upon all counsel of record. A courtesy copy of the
filed document may have been provided to the Court, depending upon the Court’s standing order.




                                                     /s/ Allyson L. West           .




                                                55
